Exhibit CWEI AUSTIN CHALK REWARD PLAN ARTICLE I Purpose of Plan 1.1Purpose of Plan.The purpose of the Reward Plan (the “Plan”) is to reward eligible employees and other service providerslisted on Exhibit A of Clayton Williams Energy, Inc., and its wholly-owned affiliates (the “Employer”) for continued quality service to the Employer, and to encourage retention of those employees and service providers, by providing them the opportunity to receive bonus payments that are based on profits derived from a portion of the Employer’s working interest in certain wells drilled by Employer in the area described on Exhibit B. ARTICLE II Definitions and Construction 2.1Definitions.Where the following words and phases appear in the Plan, each will have the respective meaning set forth below, unless the context clearly indicated to the contrary. (a) Acquisition Costs:The portion of any costs or expenses incurred by the Employer that are attributable to acquiring the Well Interests. (b) Affiliate:An “Affiliate” of any specified person means any other person, directly or indirectly, controlling or controlled by or under direct or indirect common control with such specified person.For the purposes of this definition, “control” when used with respect to any person means the power to direct the management and policies of such person, directly or indirectly, through the ownership of voting securities, by contract or otherwise, and the terms “controlling” and “controlled” have meanings correlative to the foregoing. ( c) Agreed Rate:3.88% per annum, compounded quarterly. (d) Bonus Award:The right granted to a Participant to receive payments, if any, under the terms and conditions of the Plan. (e) Bonus Percentage:The designated percentage set forth in each Participant’s Notice of Bonus Award that is used to calculate the amount of payments, if any, that such Participant may be entitled to under the Plan. (f) Change of Control. A “Change of Control” will be deemed to occur as of (i) the dateany “person” or “group” of related persons (as such terms are used in Sections 13(d) and 14(d) of the Exchange Act), other than one or more Permitted Holders, is or becomes the beneficial owner (as defined in Rules 13d-3 and 13d-5 under the Exchange Act, except that such person or group shall be deemed to have “beneficial ownership” of all shares that any such person or group has the right to acquire, whether such right is exercisable immediately or only after the passage of Austin Chalk Reward Plan.doc 1 time), directly or indirectly, of more than 35% of the total voting power of the Voting Stock of the Company (or its successor by merger, consolidation or purchase of all or substantially all of its assets) (for the purposes of this clause, such person or group shall be deemed to beneficially own any Voting Stock of the Company held by a parent entity,if such person or group “beneficially owns” (as defined above), directly or indirectly, more than 35% of the voting power of the Voting Stock of the Company (or its successor by merger, consolidation or purchase of all or substantially all of its assets) or its parent entity and do not have the right or ability by voting power, contract or otherwise to elect or designate for election a majority of the board of directors of the Company (or such successor) or its parent entity, or (ii) the date of death of Clayton W. Williams, Jr. (g) Code:The Internal Revenue Code of 1986, as amended from time to time. (h) Committee:The Compensation Committee of the Company’s board of directors. (i) Company:Clayton Williams Energy, Inc. (j) Effective Date:June 1, (k) Eligible Person:Each person who is employed by Employer or who performs services for the Employer as a consultant or independent contractor. (l) Employer:The Company and its wholly-owned Affiliates. (m) Exchange Act:The Securities Exchange Act of 1934, as amended. (n) Full Vesting Date:May 5, (o) Notice of Bonus Award:The notice provided to each Participant pursuant to Section 3.1, setting forth, among other things, the Participant’s Bonus Percentage under the Plan. (p) Participant:Each Eligible Person who has been granted a Bonus Award under the Plan and participates in the Plan in accordance with the provisions of Article III. (q) Payment Date:With respect to each Plan Quarter, the date that payment, if any, is made to eligible Participants pursuant to Article V. (r) Permitted Assignee:Each Participant’s spouse, parents, or natural or adoptive lineal descendants, or one or more trusts or partnerships established exclusively for the benefit of each Participant’s spouse, parents or natural or adoptive lineal descendants. Austin Chalk Reward Plan.doc 2 (s) Permitted Holder:Clayton W. Williams, Jr. and any Affiliate or Related Person thereof. (t) Plan:This CWEI Austin Chalk Reward Plan, as amended from time to time. (u) Plan Quarter:Each calendar quarter within a Plan Year. (v) Plan Year:Each twelve consecutive month period beginning each January 1. (w) Quarterly Bonus Amount:This amount, if any, for each Participant with respect to each Plan Quarter that is calculated in accordance with the provisions of Section 4.3. (x) Quarterly Bonus Pool:The bonus pool, if any, determined as of the end of each Plan Quarter in accordance with the provisions of Article IV. (y) Related Person:With respect to any Permitted Holder, a “Related Person” means: (1)any controlling stockholder or a majority (or more) owned subsidiary of such Permitted Holder or, in the case of an individual, any spouse, family member (including adopted children), heir or descendant of such Permitted Holder, any trust created for the benefit of such individual or such individual’s estate, executor, administrator, committee or beneficiaries; or (2)any trust, corporation, partnership or other entity, the beneficiaries, stockholders, owners or persons beneficially owning a majority (or more) controlling interest of which consist of such Permitted Holder and/or such other persons referred to in the immediately preceding clause (1). (z) Sale Transaction:A “Sale Transaction” will be deemed to occur on (1) any sale, exchange, or other disposition to a third party (excluding any Affiliate of the Employer) of (i) the Employer’s Well Interest or of the Employer’s rights or benefits with respect to the Well Interest, or (ii) all or substantially all of the Company’s assets, or (2) a Change of Control. (aa) Voting Stock: All classes of capital stock of a corporation then outstanding and normally entitled to vote in the election of directors. (bb) Well:A well drilled by the Employer in the area described on Exhibit A, provided that the well has a spud date on or after the Effective Date and the primary objective of the well is the Austin Chalk, Buda or Georgetown formation. (cc) Well Costs:The Employer’s share of costs pursuant to any operating agreement for the drilling, completing, equipping, deepening, or sidetracking the Well, including, without limitation: (i) the costs of surveying and staking the Well, the costs of any surface damages, and the costs of clearing, coring, testing, logging, and evaluating the Well; (ii) the costs of casing, cement, and cement services for the Well; (iii) the cost of plugging and abandoning the Well (including standard Austin Chalk Reward Plan.doc 3 and customary radiation activities associated therewith), if it is determined that the Well would not produce in commercialquantities and should be abandoned; (iv) all direct charges and overhead chargeable to the Employer with respect to the Well under any applicable operating agreement until such time as all operations are carried out as required by applicable regulations and sound engineering practices to make such Well ready for production, including such charges and overhead attributable to the installation and testing of wellhead equipment, or costs to plug and abandon a dry hole; (v) all costs incurred by the Employer in recompleting or plugging back the Well; (vi)all costs incurred by the Employer in reworking the Well if the rework is covered by an authority for expenditure under the applicable operating agreement; (vii) all costs incurred by the Employer in locating, drilling, completing, equipping, deepening, or sidetracking any enhanced recovery producer or injector Well (including the costs of all necessary surface equipment such as steam generators, compressors, water treating facilities, injection pumps, flow lines and steam lines); and (viii) the costs of constructing production facilities, pipelines and other facilities necessary to develop property acquired pursuant to the termshereof and produce, collect, store, treat, deliver, market, sell or otherwise dispose of oil, gas, and other hydrocarbons and minerals therefrom; provided, that Well Costs will not include any Acquisition Costs. (dd) Well Interest: 7% of the Employer’s working interest in each Well. (ee) Well Interest Profits:As of the applicable measurement date, an amount equal to the cumulative cash proceeds earned by the Employer with respect to all Well Interests, minus the sum of (i) Well Costs and other expenses incurred by the Employer with respect to such Well Interests, plus (ii) an internal rate of return on such costs equal to the Agreed Rate. 2.2Number and Gender.The masculine gender, when used herein, includes the feminine gender, and, unless context indicates otherwise, the singular includes the plural and the plural the singular. 2.3Headings.The headings of Articles and Section herein are included solely for convenience, and if there is any conflict between headings and the text of the Plan, the text will control.All references to Sections and Articles are to this Plan unless otherwise indicated. Austin Chalk Reward Plan.doc 4 ARTICLE III Participation 3.1Selection of Participants and Grant of Bonus Awards.The Committee, in its sole discretion, may select which, if any, Eligible Persons will be granted Bonus Awards and become Participants in the Plan. Each Participant's Bonus Percentage will be determined by, and in the sole discretion of, the Committee.
